                  Case 1:19-cv-00384-ELH Document 180 Filed 05/12/21 Page 1 of 3
BRIAN E. FROSH                                                                          ELIZABETH F. HARRIS
Attorney General                                                                     Chief Deputy Attorney General


                                                                                        CAROLYN QUATTROCKI
                                                                                        Deputy Attorney General
                                         STATE OF MARYLAND
                            OFFICE OF THE ATTORNEY GENERAL
  FACSIMILE NO.                                                                           WRITER’S DIRECT DIAL NO.
 410-576-6437                                                                                 (410) 576-6559
                                                                                          clord@oag.state.md.us

                                                May 12, 2021

     The Honorable Deborah L. Boardman
     United States Magistrate Judge
     United States District Court for the District of Maryland
     101 West Lombard Street
     Baltimore, Maryland 21201

              Re:     Estate of Malcolm Bryant, et al v. Baltimore Police Department, et al
                      United States District Court for the District of Maryland
                      No. 1:19-cv-00384-ELH

     Dear Judge Boardman:

             The Office of the Attorney General represents the University of Baltimore (“UB”). I am
     writing to express UB’s opposition to the Individual Defendants’ (“Defendants”) request that they
     be allowed to depose former UB Law Students who worked on the Malcolm Bryant case while
     they were members of the Innocence Project Clinic (“IPC”). While UB is not a direct party in that
     request, it has significant concerns because deposing its former law students will likely implicate:
     the IPC’s attorney work product privileges; Mr. Bryant’s attorney-client privileges; and the
     students’ FERPA rights (20 U.S.C. § 1232g; 34 CFR Part 99). In addition, UB is very concerned
     that allowing such depositions will have a chilling effect on clinical participation by its law
     students and set a dangerous precedent, whereby parties in cases can bypass appropriate channels
     of discovery and instead seek privileged information from former law students about what work
     they did in their clinic programs. Accordingly, UB requests that the Court deny Defendants’
     request to depose its former law students.

            The background to this matter, including IPC’s role in representing Mr. Bryant in his post-
     conviction proceedings and Defendants’ third-party subpoenas to UB, is set forth in my letter of
     today’s date objecting to Defendant’s request that UB conduct a search 13,000+ accounts for
     emails containing various search terms. This letter focuses on Defendants’ request to depose
     former UB law students. UB made Defendants aware of its objections to this request in its April
     30 objection letter, which is attached as Exhibit 4 to my letter regarding the emails.

             While Defendants have not disclosed to UB the subject of their proposed depositions of
     the former IPC student attorneys, presumably such questions will concern the work they did in the
     clinic and specifically what they did in connection with IPC’s representation of Mr. Bryant. The
     IPC, like other law school clinics, is both a law firm and an academic program, representing clients
     on an attorney/client basis while providing legal instruction to its students. It would be virtually
        Case 1:19-cv-00384-ELH Document 180 Filed 05/12/21 Page 2 of 3
May 12, 2021
Page 2

impossible to depose former IPC students about anything they did within the IPC without
implicating attorney privileges and FERPA. Therefore, as set forth in my April 30 letter and
herein, there are multiple reasons why the Court should disallow this request.

        First, deposing former students about legal work they did in the IPC would likely infringe
on significant attorney client and attorney work product privileges in connection with their work
as student attorneys in representing Mr. Bryant and other IPC clients. Presumably, Defendants
intend to ask the students about the so-called “bald sketch” – questions about which Professor
Michele Nethercott has already been deposed extensively. The students would be asked to reveal
what legal work they did, what legal theories and evidence were being considered, and what
instruction and guidance they received – all in the context of the IPC’s active representation of Mr.
Bryant in his post-conviction legal proceedings. These subject matters are clearly protected by
Mr. Bryant’s attorney-client privileges and the IPC attorneys’ work product privileges. Indeed,
such inquiries are exactly the form of discovery which the Supreme Court has held is “inviolate”:

           In performing his various duties, however, it is essential that a lawyer work with a
           certain degree of privacy, free from unnecessary intrusion by opposing parties and their
           counsel. Proper preparation of a client's case demands that he assemble information,
           sift what he considers to be the relevant from the irrelevant facts, prepare his legal
           theories and plan his strategy without undue and needless interference. . . . This work
           is reflected, of course, in interviews, statements, memoranda, correspondence, briefs,
           mental impressions, personal beliefs, and countless other tangible and intangible
           ways…. An attorney's thoughts, heretofore inviolate, would not be his own.
           Inefficiency, unfairness and sharp practices would inevitably develop in the giving of
           legal advice and in the preparation of cases for trial. The effect on the legal profession
           would be demoralizing. And the interests of the clients and the cause of justice would
           be poorly served.

Hickman v. Taylor, 329 U.S. 495, 510–11 (1947). The risks to these values and principles is even
more troubling when an adverse party seeks to depose former students and junior attorneys, as
opposed to lead counsel, as the former students will likely have even less ability to discern and
protect their clients’ and their own rights. In short, there is simply no basis to allow counsel for
Defendants to question the former IPC students about any of the legal work they did or what they
observed other IPC attorneys doing on behalf of Mr. Bryant or other IPC clients.

        Second, deposing former students about legal work they did in the IPC almost certainly
implicates significant FERPA concerns. UB, as mandated by the ABA Standards for Approval of
Law Schools, Standard 303(a)(3), requires all of its law students to participate in experiential
education, which includes enrolling in one of its eleven clinics. Such experience is vital to their
legal education. Clinical education not only entails representing clients, but educates students
about how to represent clients, and these distinct goals often merge in emails and other
communications. Therefore, many emails by or to students would constitute “education records”
(as defined in 20 U.S.C. § 1232g(a)(4)) protected by FERPA. FERPA generally provides that
educational records are confidential and prohibits their release by educational institutions except
as authorized by FERPA and its associated regulations. 20 U.S.C. § 1232g(b)(1); 34 CFR Part 99.
When educational records are subpoenaed from schools, students and former students have an
express right (subject to certain exceptions) to notice of such subpoena and the right to object
        Case 1:19-cv-00384-ELH Document 180 Filed 05/12/21 Page 3 of 3
May 12, 2021
Page 3

thereto. 34 C.F.R. § 99.31 (a)(9)(ii). At a minimum, the legal issues surrounding what is and is
not protected by FERPA are complex, and the former students may be forced to engage private
counsel, at their own considerable expense, to protect their federally guaranteed rights.

         Third, forcing former law students to be deposed about legal and academic work they did
in a university legal clinic would have a chilling effect on student participation in legal clinics and
set a terrible precedent. Recent graduates would necessarily be very concerned about being hauled
into a deposition to answer questions about their clinic experience. This would lead to the perverse
result of transforming legal education into a basis for civil discovery. Students would also likely
be forced to obtain counsel at significant personal expense. Moreover, if former students can later
be forced to be deposed about their experiences, students may object to clinic participation –
especially in clinics such as IPC, given the legal issues it handles – and it would be contrary to the
students’ educational experiences and the rights of the clinics’ clients.

        Finally, allowing these depositions will impose further unreasonable demands and undue
burdens on UB. It would be forced to have counsel attend every deposition to protect its interests
and the interests of its former and current clients. UB should not be required to undergo such
additional substantial time and expense in connection with this matter, especially when there is no
possible reason why former students’ testimony would be relevant to Plaintiffs’ contentions
regarding a criminal investigation and prosecution that happened over a decade before they
enrolled in the Law School – and since IPC’s successful representation of Mr. Bryant was based
on DNA evidence and not on the so-called “bald sketch.” It would also likely lead to additional
burdens on the Court, as UB anticipates that there would be numerous objections and instructions
to not answer in such depositions, leading to repeated requests for rulings by the Court.

       For all of the foregoing reasons, UB requests that the Court deny Defendants’ request to
depose former UB law students and other IPC staff or attorneys.


                                                       Sincerely,

                                                       Christopher B. Lord

                                                       Christopher B. Lord
                                                       Assistant Attorney General


Cc:    All counsel (via ECF)
